DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/19/2021, has been considered by the examiner.

EXAMINER’S COMMENT
The application appears to contain two claims numbered as “claim 32.”  The examiner is correcting this via an examiner’s amendment (see below).  The second “claim 32” will be renumbered as “claim 41.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
41. The method of claim 28, further comprising providing on the display a selectable icon for the patient to respond to the alert.

REASONS FOR ALLOWANCE
Claims 21-41 are allowed over the prior art of record as presented by the applicant on 08/24/2020 and as amended above.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the methods or structure recited in independent claims 21, 28, and 34.
The closest prior art of record is Hovorka (PGPub 2011/0257627); Jennewine (USPN 8,353,881); and Harper et al. (PGPub 2011/0193704).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a method or structure comprising providing diabetes therapy to a patient with a portable infusion pump, comprising: 
delivering medicament to a patient with the portable infusion pump through an infusion set including infusion tubing extending from the portable infusion pump and a cannula inserted into the patient to deliver the medicament to the patient through the cannula; and 
monitoring glucose levels of the patent with data obtained by a glucose sensor while the medicament is delivered to the patient.
Specifically, regarding independent claims 21, 28, and 34, the prior art to Hovorka, Jennewine, and Harper, either alone or in combination, fails to disclose or render obvious the specific method, structural, and/or functional features, as claimed;
wherein a method further comprises or wherein a processor is configured for:
determining that the monitored glucose levels are inconsistent with expected readings; 
determining, due to the monitored glucose levels being inconsistent with expected readings, that the patient may not be receiving the medicament through the cannula; and 
providing a visual alert to the patient on a display to check the infusion set in response to the determination that the patient may not be receiving the medicament through the cannula.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/29/2021